DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is the responsive to the communication filed on 12/21/2020.


	Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of co-pending of application 16/280911. This is a statutory double patenting rejection.





Instant application 17/129461
Co-pending application # 16/280911
1. A computer-implemented method comprising: 
determining, by a computing system, a scoring logic based on at least two selected from a group consisting of a business attribute, an operational attribute, and a technical attribute, wherein the group describes mission-critical requirements, legal obligation requirements, service level agreement (SLA) requirements, time of day availability requirements, and seasonality requirements;
 identifying, by the computing system, a cloud-computing resource, out of a plurality of cloud-computing resources, based on the scoring logic, wherein the identifying a cloud- computing resource comprises: 
mapping a management action to the cloud-computing resource; 
translating the management action into one or more management instructions for the cloud-computing resource; 
parsing the one or more management instructions;
 transforming the one or more management instructions to management instructions compatible with the cloud-computing resource; and 
routing the transformed management instructions: to an application programming interface (API) when the cloud-computing resource is associated with commercial cloud, or to a virtual machine manager when the cloud-computing resource is associated with the virtual private cloud; 
deploying, by the computing system, the cloud-computing resource within a virtual private cloud; 
defining, by the computing system, a security zone that includes the virtual private cloud, wherein the security zone is defined based on at least a physical location associated with usage of the virtual private cloud;
 applying, by the computing system, a security policy to the security zone to cause one or more operations of the cloud-computing resource to be subject to the security policy when performing a computer workload using the cloud-computing resource; and 
-31-Attorney Docket No. 36MK-326005 performing, by the computing system, the computer workload using the cloud-computing resource based on the security policy.  

2. The computer-implemented method of claim 1, further comprising: receiving, prior to the determining of the scoring logic, the group consisting of the business attribute, the operational attribute, and the technical attribute, wherein the group provides information associated with the computer workload.  

3. The computer-implemented method of claim 1, further comprising: receiving a constraint for at least one of the cloud-computing resource or the computer workload; and applying the constraint with respect to the cloud-computing resource to limit one or more operations of the cloud-computing resource when performing the computer workload using the cloud-computing resource.  

4. The computer-implemented method of claim 1, wherein the cloud-computing resource is deployed under control of the virtual machine manager.  
5. The computer-implemented method of claim 1, further comprising: receiving, prior to the identifying of the cloud-computing resource, a request to perform the computer workload within the virtual private cloud, wherein the performing of the computer workload using the cloud-computing resource includes performing the computer workload using the cloud-computing resource deployed within the virtual private cloud.  
6. The computer-implemented method of claim 1, wherein the security zone is further defined based on at least one of a network location associated with usage of the virtual private cloud or attribute of an organization associated with the virtual private cloud.  
7. The computer-implemented method of claim 1, wherein the security policy includes at least one of an access policy, a read-permission policy, a write-permission policy, an -32-Attorney Docket No. 36MK-326005 edit-permission policy, a privacy-based policy, an encryption policy, or a cloud-computing resource utilization policy.  
8. The computer-implemented method of claim 1, further comprising: declaring a static network address for the computer workload.  
9. A system comprising: at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform: determining a scoring logic based on at least two selected from a group consisting of a business attribute, an operational attribute, and a technical attribute, wherein the group describes mission-critical requirements, legal obligation requirements, service level agreement (SLA) requirements, time of day availability requirements, and seasonality requirements; identifying a cloud-computing resource, out of a plurality of cloud-computing resources, based on the scoring logic, wherein the identifying a cloud-computing resource comprises: mapping a management action to the cloud-computing resource; translating the management action into one or more management instructions for the cloud-computing resource; parsing the one or more management instructions; transforming the one or more management instructions to management instructions compatible with the cloud-computing resource; and routing the transformed management instructions: to an application programming interface (API) when the cloud-computing resource is associated with commercial cloud, or to a virtual machine manager when the cloud-computing resource is associated with the virtual private cloud; deploying the cloud-computing resource within a virtual private cloud; defining a security zone that includes the virtual private cloud, wherein the security zone is defined based on at least a physical location associated with usage of the virtual private cloud; -33-Attorney Docket No. 36MK-326005 applying a security policy to the security zone to cause one or more operations of the cloud-computing resource to be subject to the security policy when performing a computer workload using the cloud-computing resource; and performing the computer workload using the cloud-computing resource based on the security policy.  
10. The system of claim 9, wherein the instructions cause the system to further perform: receiving, prior to the determining of the scoring logic, the group consisting of the business attribute, the operational attribute, and the technical attribute, wherein the group provides information associated with the computer workload.  
11. The system of claim 9, wherein the instructions cause the system to further perform: receiving a constraint for at least one of the cloud-computing resource or the computer workload; and applying the constraint with respect to the cloud-computing resource to limit one or more operations of the cloud-computing resource when performing the computer workload using the cloud-computing resource.  
12. The system of claim 9, wherein the instructions cause the system to further perform: receiving, prior to the identifying of the cloud-computing resource, a request to perform the computer workload within the virtual private cloud, wherein the performing of the computer workload using the cloud-computing resource includes performing the computer workload using the cloud-computing resource deployed within the virtual private cloud.  
13. A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform: -34-Attorney Docket No. 36MK-326005 determining a scoring logic based on at least two selected from a group consisting of a business attribute, an operational attribute, and a technical attribute, wherein the group describes mission-critical requirements, legal obligation requirements, service level agreement (SLA) requirements, time of day availability requirements, and seasonality requirements; identifying a cloud-computing resource, out of a plurality of cloud-computing resources, based on the scoring logic, wherein the identifying a cloud-computing resource comprises: mapping a management action to the cloud-computing resource; translating the management action into one or more management instructions for the cloud-computing resource; parsing the one or more management instructions; transforming the one or more management instructions to management instructions compatible with the cloud-computing resource; and routing the transformed management instructions: to an application programming interface (API) when the cloud-computing resource is associated with commercial cloud, or to a virtual machine manager when the cloud-computing resource is associated with the virtual private cloud; deploying the cloud-computing resource within a virtual private cloud; defining a security zone that includes the virtual private cloud, wherein the security zone is defined based on at least a physical location associated with usage of the virtual private cloud; applying a security policy to the security zone to cause one or more operations of the cloud-computing resource to be subject to the security policy when performing a computer workload using the cloud-computing resource; and performing the computer workload using the cloud-computing resource based on the security policy.  
14. The non-transitory computer-readable storage medium of claim 13, wherein the instructions cause the computing system to further perform: receiving, prior to the determining of the scoring logic, the group consisting of the business attribute, the operational attribute, and the technical attribute, wherein the group provides information associated with the computer workload.  
15. The non-transitory computer-readable storage medium of claim 13, wherein the instructions cause the computing system to further perform: receiving a constraint for at least one of the cloud-computing resource or the computer workload; and applying the constraint with respect to the cloud-computing resource to limit one or more operations of the cloud-computing resource when performing the computer workload using the cloud-computing resource.  
16. The non-transitory computer-readable storage medium of claim 13, wherein the instructions cause the computing system to further perform: receiving, prior to the identifying of the cloud-computing resource, a request to perform the computer workload within the virtual private cloud, wherein the performing of the computer workload using the cloud-computing resource includes performing the computer workload using the cloud-computing resource deployed within the virtual private cloud. 

1. A computer-implemented method comprising: 
determining, by a computing system, a scoring logic based on at least two selected from a group consisting of a business attribute, an operational attribute, and a technical attribute, wherein the group describes mission-critical requirements, legal obligation requirements, service level agreement (SLA) requirements, time of day availability requirements, and seasonality requirements;
 identifying, by the computing system, a cloud-computing resource, out of a plurality of cloud-computing resources, based on the scoring logic, wherein the identifying a cloud-computing resource comprises: 
mapping a management action to the cloud-computing resource; 
translating the management action into one or more management instructions for the cloud-computing resource; 
parsing the one or more management instructions; 
transforming the one or more management instructions to management instructions compatible with the cloud-computing resource; and 
routing the transformed management instructions to an application programming interface (API) when the cloud-computing resource is associated with commercial cloud or to a virtual machine manager when the cloud-computing resource is associated with the virtual private cloud; 
deploying, by the computing system, the cloud-computing resource within a virtual private cloud; 
defining, by the computing system, a security zone that includes the virtual private cloud, wherein the security zone is defined based on at least a physical location associated with usage of the virtual private cloud; 
applying, by the computing system, a security policy to the security zone to cause one or more operations of the cloud-computing resource to be subject to the security policy when performing the computer workload using the cloud-computing resource; and 
performing, by the computing system, the computer workload using the cloud-computing resource based on the security policy.

2. The computer-implemented method of claim 1, further comprising: receiving, prior to the determining of the scoring logic, the group consisting of the business attribute, the operational attribute, and the technical attribute, wherein the group provides information associated with the computer workload.

3. The computer-implemented method of claim 1, further comprising: receiving a constraint for at least one of the cloud-computing resource or the computer workload; and applying the constraint with respect to the cloud-computing resource to limit one or more operations of the cloud-computing resource when performing the computer workload using the cloud-computing resource.

4. The computer-implemented method of claim 1, wherein the cloud-computing resource is deployed under control of the virtual machine manager.
5. The computer-implemented method of claim 1, further comprising: receiving, prior to the identifying of the cloud-computing resource, a request to perform the computer workload within the virtual private cloud, wherein the performing of the computer workload using the cloud-computing resource includes performing the computer workload using the cloud-computing resource deployed within the virtual private cloud.
6. The computer-implemented method of claim 1, wherein the security zone is further defined based on at least one of a network location associated with usage of the virtual private cloud or attribute of an organization associated with the virtual private cloud.
7. The computer-implemented method of claim 1, wherein the security policy includes at least one of an access policy, a read-permission policy, a write-permission policy, an edit-permission policy, a privacy-based policy, an encryption policy, or a cloud-computing resource utilization policy.
8. The computer-implemented method of claim 1, further comprising: declaring a static network address for the computer workload.
9. A system comprising: at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform: determining a scoring logic based on at least two selected from a group consisting of a business attribute, an operational attribute, and a technical attribute, wherein the group describes mission-critical requirements, legal obligation requirements, service level agreement (SLA) requirements, time of day availability requirements, and seasonality requirements; identifying a cloud-computing resource, out of a plurality of cloud-computing resources, based on the scoring logic, wherein the identifying a cloud-computing resource comprises: mapping a management action to the cloud-computing resource; translating the management action into one or more management instructions for the cloud-computing resource; parsing the one or more management instructions; transforming the one or more management instructions to management instructions compatible with the cloud-computing resource; and routing the transformed management instructions to an application programming interface (API) when the cloud-computing resource is associated with commercial cloud or to a virtual machine manager when the cloud-computing resource is associated with the virtual private cloud; deploying the cloud-computing resource within a virtual private cloud; defining a security zone that includes the virtual private cloud, wherein the security zone is defined based on at least a physical location associated with usage of the virtual private cloud; applying a security policy to the security zone to cause one or more operations of the cloud-computing resource to be subject to the security policy when performing the computer workload using the cloud-computing resource; and performing the computer workload using the cloud-computing resource based on the security policy.
10. The system of claim 9, wherein the instructions cause the system to further perform: receiving, prior to the determining of the scoring logic, the group consisting of the business attribute, the operational attribute, and the technical attribute, wherein the group provides information associated with the computer workload.
11. The system of claim 9, wherein the instructions cause the system to further perform: receiving a constraint for at least one of the cloud-computing resource or the computer workload; and applying the constraint with respect to the cloud-computing resource to limit one or more operations of the cloud-computing resource when performing the computer workload using the cloud-computing resource.
12. The system of claim 9, wherein the instructions cause the system to further perform: receiving, prior to the identifying of the cloud-computing resource, a request to perform the computer workload within the virtual private cloud, wherein the performing of the computer workload using the cloud-computing resource includes performing the computer workload using the cloud-computing resource deployed within the virtual private cloud.
13. A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform: determining a scoring logic based on at least two selected from a group consisting of a business attribute, an operational attribute, and a technical attribute, wherein the group describes mission-critical requirements, legal obligation requirements, service level agreement (SLA) requirements, time of day availability requirements, and seasonality requirements; identifying a cloud-computing resource, out of a plurality of cloud-computing resources, based on the scoring logic, wherein the identifying a cloud-computing resource comprises: mapping a management action to the cloud-computing resource; translating the management action into one or more management instructions for the cloud-computing resource; parsing the one or more management instructions; transforming the one or more management instructions to management instructions compatible with the cloud-computing resource; and routing the transformed management instructions to an application programming interface (API) when the cloud-computing resource is associated with commercial cloud or to a virtual machine manager when the cloud-computing resource is associated with the virtual private cloud; deploying the cloud-computing resource within a virtual private cloud; defining a security zone that includes the virtual private cloud, wherein the security zone is defined based on at least a physical location associated with usage of the virtual private cloud; applying a security policy to the security zone to cause one or more operations of the cloud-computing resource to be subject to the security policy when performing the computer workload using the cloud-computing resource; and performing the computer workload using the cloud-computing resource based on the security policy.
14. The non-transitory computer-readable storage medium of claim 13, wherein the instructions cause the computing system to further perform: receiving, prior to the determining of the scoring logic, the group consisting of the business attribute, the operational attribute, and the technical attribute, wherein the group provides information associated with the computer workload.
15. The non-transitory computer-readable storage medium of claim 13, wherein the instructions cause the computing system to further perform: receiving a constraint for at least one of the cloud-computing resource or the computer workload; and applying the constraint with respect to the cloud-computing resource to limit one or more operations of the cloud-computing resource when performing the computer workload using the cloud-computing resource.
16. The non-transitory computer-readable storage medium of claim 13, wherein the instructions cause the computing system to further perform: receiving, prior to the identifying of the cloud-computing resource, a request to perform the computer workload within the virtual private cloud, wherein the performing of the computer workload using the cloud-computing resource includes performing the computer workload using the cloud-computing resource deployed within the virtual private cloud.






Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson US 2012/0179824 in view of Devarakonda et al US 2011/0166835 in view of Ishihara et al US 2003/0110154.

 	 As per claim 1, Jackson discloses a computer-implemented method comprising: 
 	determining, by a computing system, resources based on at least two selected from a group consisting of a business attribute, an operational attribute, and a technical attribute, wherein the group describes mission-critical requirements, legal obligation requirements, service level agreement (SLA) requirements, time of day availability requirements, and seasonality requirements ( par 0078  selecting, i.e. determining,  compute resources in one or more of the group of compute resource environments (506), and receiving workload associated with a request and communicating the workload to the selected resources in the one or more of the group of compute resources environments for processing (508). The selection of compute resources ensures that the processing complies with the service level agreement) ; 
identifying, by the computing system, a cloud-computing resource, out of a plurality of cloud-computing resources, based on the scoring logic, wherein the identifying a cloud- computing resource comprises ( par 0078 polling a group of separately administered compute environments to identify resource capabilities, each computing resource environment including a group of managed nodes for processing workload (502) (each compute resource environment may be registered or not with the broker), receiving a request for compute resources at the brokering service system, the request for compute resources being associate with a service level agreement (504), based on the identified resource capabilities across the group of compute resource environments ): 
mapping a management action to the cloud-computing resource ( par 0081The cloud then can receive a request for resources and select/provision/allocate resources based on the request (604). The cloud can include workload management software which can select, reserve, and/or provision necessary functionality or software within selected resources. In general with knowledge of the requirements from the broker, the cloud will prepare the appropriate resources for consumption by the workload. Next, the cloud receives workload and associated requirements for processing the workload, wherein the requirements are associated with the request and an SLA (606). Finally, the cloud processes the workload for the workload consumes resources in the cloud with the selected resources (608) ); 
transforming the one or more management instructions to management instructions compatible with the cloud-computing resource (par 0038 the broker 310 provides the most easy and efficient supply chain management between a user who desires compute resources for workload and the consumption of selected resources by that workload. Clouds may also have restrictions on the types of resources that are available, or the types of users (such as those with a certain security level) that can use resources within the respective environment); and
to an application programming interface (API) when the cloud-computing resource is associated with commercial cloud, or to a virtual machine manager when the cloud-computing resource is associated with the virtual private cloud ( par 0046 providing intelligent pre-staging of data, providing a virtual private cluster); 
deploying, by the computing system, the cloud-computing resource within a virtual private cloud ( par 0032 provide overflow computing services from a company's private cloud 212 into one or more public clouds 202, 204, 206 and 0034  Clouds 302, 304, 306 and 308 represent primarily public clouds which are available to process jobs according to the user needs but can also represent in some cases private clouds );
defining, by the computing system, a security zone that includes the virtual private cloud, wherein the security zone is defined based on at least a physical location associated with usage of the virtual private cloud (par 0032 A private cloud can provide an entity managing the cloud enhanced data security, corporate governance and reliability. A private cloud is shown in FIG. 2 as cloud 212 associated with the submitter and inaccessible to outside compute jobs. As noted above, one example of the use of cloud computing is the ability of a service to simply provide overflow computing services from a company's private cloud 212 into one or more public clouds 202, 204, 206 and 0034  Clouds 302, 304, 306 and 308 represent primarily public clouds which are available to process jobs according to the user needs but can also represent in some cases private clouds as well. For the purposes of the discussion in FIG. 3, the clouds illustrated are public clouds unless stated otherwise. However, the clouds shown can be a combination of public and private clouds); 
applying, by the computing system, a security policy to the security zone to cause one or more operations of the cloud-computing resource to be subject to the security policy when performing a computer workload using the cloud-computing resource ( par 0038  Clouds may also have restrictions on the types of resources that are available, or the types of users (such as those with a certain security level) that can use resources within the respective environment and 0059 the requestor 312 may be a government employee or unit with a high security requirement. In this case, with that information communicated to broker 310, the broker may only poll or only evaluate resources within the environment 306 and 308, which may be behind a government firewall, internal to the government or have a sufficiently secure system in order to process the workload. The particular available workload compute resources from the resource environments is narrowed or only available for selection based on the authorization associated with the submitter 312 of that request); and  
performing, by the computing system, the computer workload using the cloud-computing resource based on the security policy (0053  if a particularly large job were to take 24 hours to process, broker 310 can continue to migrate the processing of the workload to new compute environments throughout the world during the 24 hour period to ensure that it is always processed at night. Any type of threshold associated with the processing of the workload can apply. For example, if a particular workload requires a high-level of reliability of the resources, and if the workload is currently being processed in cloud 304 but a threshold becomes met which involves the reliability of the availability or the continued availability of resources in cloud 304 drops below a particular threshold, then the broker 310 can manage the migration of those resources to cloud 306 which maintains a high-reliability report and expectation).  

Jackson does not explicitly disclose scoring logic for cloud resource, and translating the management action into one or more management instructions for the cloud-computing resource; parsing the one or more management instructions; routing the transformed management instructions,
 However, Devarakonda discloses scoring logic for cloud resource (par 0026 a low rating or score for this attribute would imply that use of cloud computing resources for a workload, rather than the resources of the user entity, could be quite beneficial for the user entity).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of providing the private cloud for the resources of Jackson, based on the teaching of scoring the cloud resources of Devarakonda, because doing so would provide safety of accessing resources in the cloud.
The combination fails to disclose translating the management action into one or more management instructions for the cloud-computing resource; parsing the one or more management instructions; routing the transformed management instructions.

However, Ishihara discloses translating the management action into one or more management instructions for the cloud-computing resource (par 0021 The decision of the translation application 114 is written to the shared database 18 and the translation application 114 sends an action request to the load balancing application 112. The load balancing application 112 follows the action and sends the client's request to the appropriate server and may wait for an acknowledging response or confirmation from the server. If the response from the server indicates there was an error in processing the client's request, the load balancing application 112 may, for example, send an error message to the client or re-send the client's request to a different server ); parsing the one or more management instructions (par 0021  the translation application 114 performs content-based processing of the data by accessing the data in the shared database 118, parsing it and determining if more data 20 is required for the translation application 114 to make a decision.); routing the transformed management instructions (par 0021 whether to abort the client request or select a server to which to route the client's request. The decision of the translation application 114 is written to the shared database 18 and the translation application 114 sends an action request to the load balancing application 112).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of providing the private cloud for the resources of Jackson, based on the teaching of scoring the cloud resources of Devarakonda, based on the teaching of routing the client request based on the parsing the data of Ishihara, because doing so would provide safety of accessing resources in the cloud.

 	As per claim 2, Jackson in view Devarakonda in view of Ishihara discloses the computer-implemented method of claim 1, Devarakonda discloses further comprising: receiving, prior to the determining of the scoring logic, the group consisting of the business attribute, the operational attribute, and the technical attribute, wherein the group provides information associated with the computer workload(par 0026 a low rating or score for this attribute would imply that use of cloud computing resources for a workload, rather than the resources of the user entity, could be quite beneficial for the user entity).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of providing the private cloud for the resources of Jackson, based on the teaching of scoring the cloud resources of Devarakonda, based on the teaching of routing the client request based on the parsing the data of Ishihara, because doing so would provide safety of accessing resources in the cloud.

 	As per claim 3, Jackson in view Devarakonda in view of Ishihara discloses the computer-implemented method of claim 1, Ishihara disclose further comprising: receiving a constraint for at least one of the cloud-computing resource or the computer workload ([0016] A client 40 issues a request 42 for a service to a load balancing application 12 (LB1). After receiving the request 42, the load balancing application 12 (LB1) reads the control block 32 to determine whether the event conditions specified in the control block 32 are satisfied. If the event conditions have been satisfied, the load balancing application 12 (LB1) writes a task to the input queue 44 of the connection brokering extension application 16 (Ext1) ); and 
 	applying the constraint with respect to the cloud-computing resource to limit one or more operations of the cloud-computing resource when performing the computer workload using the cloud-computing resource (par 0017  maintaining individual event queues 44, 48 for each load balancing application 12 and each connection brokering extension application 16 and by identifying each connection between a load balancing application 12 and a connection brokering extension application 16 in a control block 32 and a data block 34, multiple processors are allowed to work together to set up and process connections and to make load balancing decisions).  

 	As per claim 4, Jackson in view Devarakonda in view of Ishihara discloses the computer-implemented method of claim 1, Devarakonda discloses wherein the cloud-computing resource is deployed under control of the virtual machine manager (par 0039  [0040] 1. Fraction of the workload processed using virtual servers is two thirds or higher? [0041] 2. Fraction of the workload processed using virtual servers is one third or higher? [0042] 3. At most one virtualization technology is used per server architecture? [0043] 4. At most one generation of each virtualization technology is in use? [0044] 5. Less than two virtualization technologies and one generation per virtualization technology in use? [0045] 6. At most two generations of a single virtualization technology in use? [0046] 7. At least two thirds of the virtual servers have similar configurations and any differences are minor? [0047] 8. At least one third of the virtual servers have similar configurations and any differences are minor? [0048] 9. Over two thirds of the virtual servers deployed use latest generation virtualization technology available? [0049] 10. Over one third of the virtual servers deployed use latest generation virtualization technology available).  

As per claim 5, Jackson in view Devarakonda in view of Ishihara discloses the computer-implemented method of claim 1,Devarakonda discloses  further comprising: receiving, prior to the identifying of the cloud-computing resource ( par 0054 model would use the data from the spreadsheet pertaining to a given workload to compute V.sub.WL for the given workload. V.sub.WL is the total value that is expected to be realized, if the given workload is transformed and processed using a cloud computing environment. Another model would use data from the spreadsheet pertaining to the given workload to compute E.sub.WL for the given workload. E.sub.WL is the total effort that is expected to be required, if the given workload is transformed for processing on the cloud computing environment ), a request to perform the computer workload within the virtual private cloud, wherein the performing of the computer workload using the cloud-computing resource includes performing the computer workload using the cloud-computing resource deployed within the virtual private cloud ( par 0004 0004] Cloud computing is increasingly being used by user entities such as businesses and other organizations to service their data processing workloads. Generally, cloud computing customers do not own the physical computing resources or infrastructure of the cloud. Instead, a cloud user entity consumes data processing resources as a service, in order to process particular workloads that are delivered or routed using the resources and services provided by the cloud computing environment. Before the cloud delivered services can be used to process the workload, the workload is transformed into a form that is compatible with the cloud resources. The cloud user entity thus pays only for the cloud resources that are actually used while processing specific instances of the workload, and thereby avoids capital expenditures for the resources by renting usage of resources and services from a third-party provider of cloud computing services. Such services are typically made available by the third party provider as a utility, or on a subscription basis. A large business enterprise or other organization may also provide private cloud computing services, which may be used by one or more business units and lines of business of the organization instead of employing their own local resources ). 
 
 	As per claim 6, Jackson in view Devarakonda in view of Ishihara discloses The computer-implemented method of claim 1, Devarakonda discloses wherein the security zone is further defined based on at least one of a network location associated with usage of the virtual private cloud or attribute of an organization associated with the virtual private cloud ( par 0039 [0045] 6. At most two generations of a single virtualization technology in use? [0046] 7. At least two thirds of the virtual servers have similar configurations and any differences are minor? [0047] 8. At least one third of the virtual servers have similar configurations and any differences are minor? [0048] 9. Over two thirds of the virtual servers deployed use latest generation virtualization.[0049] 10. Over one third of the virtual servers deployed use latest generation virtualization ).  

 	As per clam 7. Jackson in view Devarakonda in view of Ishihara discloses The computer-implemented method of claim 1, wherein the security policy includes at least one of an access policy, a read-permission policy, a write-permission policy, an edit-permission policy, a privacy-based policy, an encryption policy, or a cloud-computing resource utilization policy ( par 0024 when a user entity or organization is considering whether or not to deliver a workload to a cloud computing environment, rather than using resources of its own entity processing system to service the workload, both the value and the effort resulting from such action can vary widely, for workloads of different classes or types. The value and effort are also very dependent on the particular state or condition of the environment and processing resources of the user entity).  

As per claim 8. Jackson in view Devarakonda in view of Ishihara discloses The computer-implemented method of claim 1, Devarakonda discloses further comprising: declaring a static network address for the computer workload ( par 0024 significantly improve accuracy in determining the expected value and effort for workloads of different types, embodiments of the invention initially acquire certain input data, in connection with each of the workloads. The input data also pertains to different important attributes or characteristics of the user entity processing system. An approach for acquiring such input data for an embodiment of the invention, which can then be used to determine the expected value and effort for respective workloads).   


 	

 	As per claim 9, Jackson discloses a system comprising: 
 at least one processor( par 0025, a general-purpose computing device 100, including a processing unit (CPU or processor) 120 ); and a memory storing instructions that, when executed by the at least one processor( par 0025  random access memory (RAM) 150 to the processor 120. These and other modules can be configured to control the processor 120 to perform various actions. Other system memory 130), cause the system to perform: 
 	determining, by a computing system, resources based on at least two selected from a group consisting of a business attribute, an operational attribute, and a technical attribute, wherein the group describes mission-critical requirements, legal obligation requirements, service level agreement (SLA) requirements, time of day availability requirements, and seasonality requirements ( par 0078  selecting, i.e. determining,  compute resources in one or more of the group of compute resource environments (506), and receiving workload associated with a request and communicating the workload to the selected resources in the one or more of the group of compute resources environments for processing (508). The selection of compute resources ensures that the processing complies with the service level agreement) ; 
identifying, by the computing system, a cloud-computing resource, out of a plurality of cloud-computing resources, based on the scoring logic, wherein the identifying a cloud- computing resource comprises ( par 0078 polling a group of separately administered compute environments to identify resource capabilities, each computing resource environment including a group of managed nodes for processing workload (502) (each compute resource environment may be registered or not with the broker), receiving a request for compute resources at the brokering service system, the request for compute resources being associate with a service level agreement (504), based on the identified resource capabilities across the group of compute resource environments ): 
mapping a management action to the cloud-computing resource ( par 0081The cloud then can receive a request for resources and select/provision/allocate resources based on the request (604). The cloud can include workload management software which can select, reserve, and/or provision necessary functionality or software within selected resources. In general with knowledge of the requirements from the broker, the cloud will prepare the appropriate resources for consumption by the workload. Next, the cloud receives workload and associated requirements for processing the workload, wherein the requirements are associated with the request and an SLA (606). Finally, the cloud processes the workload for the workload consumes resources in the cloud with the selected resources (608)); 
transforming the one or more management instructions to management instructions compatible with the cloud-computing resource (par 0038 the broker 310 provides the most easy and efficient supply chain management between a user who desires compute resources for workload and the consumption of selected resources by that workload. Clouds may also have restrictions on the types of resources that are available, or the types of users (such as those with a certain security level) that can use resources within the respective environment); and
to an application programming interface (API) when the cloud-computing resource is associated with commercial cloud, or to a virtual machine manager when the cloud-computing resource is associated with the virtual private cloud ( par 0046 providing intelligent pre-staging of data, providing a virtual private cluster); 
deploying, by the computing system, the cloud-computing resource within a virtual private cloud ( par 0032 provide overflow computing services from a company's private cloud 212 into one or more public clouds 202, 204, 206 and 0034  Clouds 302, 304, 306 and 308 represent primarily public clouds which are available to process jobs according to the user needs but can also represent in some cases private clouds  );
defining, by the computing system, a security zone that includes the virtual private cloud, wherein the security zone is defined based on at least a physical location associated with usage of the virtual private cloud (par 0032 A private cloud can provide an entity managing the cloud enhanced data security, corporate governance and reliability. An illustration of a private cloud is shown in FIG. 2 as cloud 212 associated with the submitter and inaccessible to outside compute jobs. As noted above, one example of the use of cloud computing is the ability of a service to simply provide overflow computing services from a company's private cloud 212 into one or more public clouds 202, 204, 206 and 0034  Clouds 302, 304, 306 and 308 represent primarily public clouds which are available to process jobs according to the user needs but can also represent in some cases private clouds as well. For the purposes of the discussion in FIG. 3, the clouds illustrated are public clouds unless stated otherwise. 

However, the clouds shown can be a combination of public and private clouds); 
applying, by the computing system, a security policy to the security zone to cause one or more operations of the cloud-computing resource to be subject to the security policy when performing a computer workload using the cloud-computing resource ( par 0038  Clouds may also have restrictions on the types of resources that are available, or the types of users (such as those with a certain security level) that can use resources within the respective environment and 0059 the requestor 312 may be a government employee or unit with a high security requirement. In this case, with that information communicated to broker 310, the broker may only poll or only evaluate resources within the environment 306 and 308, which may be behind a government firewall, internal to the government or have a sufficiently secure system in order to process the workload. The particular available workload compute resources from the resource environments is narrowed or only available for selection based on the authorization associated with the submitter 312 of that request); and  
 	performing, by the computing system, the computer workload using the cloud-computing resource based on the security policy (0053  if a particularly large job were to take 24 hours to process, broker 310 can continue to migrate the processing of the workload to new compute environments throughout the world during the 24 hour period to ensure that it is always processed at night. Any type of threshold associated with the processing of the workload can apply. For example, if a particular workload requires a high-level of reliability of the resources, and if the workload is currently being processed in cloud 304 but a threshold becomes met which involves the reliability of the availability or the continued availability of resources in cloud 304 drops below a particular threshold, then the broker 310 can manage the migration of those resources to cloud 306 which maintains a high-reliability report and expectation).  
 	Jackson does not explicitly disclose scoring logic for cloud resource, and translating the management action into one or more management instructions for the cloud-computing resource; parsing the one or more management instructions; routing the transformed management instructions,
  	However, Devarakonda discloses scoring logic for cloud resource (par 0026 a low rating or score for this attribute would imply that use of cloud computing resources for a workload, rather than the resources of the user entity, could be quite beneficial for the user entity).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of providing the private cloud for the resources of Jackson, based on the teaching of scoring the cloud resources of Devarakonda, because doing so would provide safety of accessing resources in the cloud.
 	The combination fails to disclose translating the management action into one or more management instructions for the cloud-computing resource; parsing the one or more management instructions; routing the transformed management instructions.
However, Ishihara discloses translating the management action into one or more management instructions for the cloud-computing resource (par 0021 The decision of the translation application 114 is written to the shared database 18 and the translation application 114 sends an action request to the load balancing application 112. The load balancing application 112 follows the action and sends the client's request to the appropriate server and may wait for an acknowledging response or confirmation from the server. If the response from the server indicates there was an error in processing the client's request, the load balancing application 112 may, for example, send an error message to the client or re-send the client's request to a different server ); parsing the one or more management instructions (par 0021  the translation application 114 performs content-based processing of the data by accessing the data in the shared database 118, parsing it and determining if more data 20 is required for the translation application 114 to make a decision.); routing the transformed management instructions (par 0021 whether to abort the client request or select a server to which to route the client's request. The decision of the translation application 114 is written to the shared database 18 and the translation application 114 sends an action request to the load balancing application 112).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of providing the private cloud for the resources of Jackson, based on the teaching of scoring the cloud resources of Devarakonda, based on the teaching of routing the client request based on the parsing the data of Ishihara, because doing so would provide safety of accessing resources in the cloud.

 	As per claim 11, Jackson in view of Devarakonda in view of Ishihara discloses the system of claim 9, Devarakonda discloses wherein the instructions cause the system to further perform: receiving, prior to the determining of the scoring logic, the group consisting of the business attribute, the operational attribute, and the technical attribute, wherein the group provides information associated with the computer workload( par 0026 a low rating or score for this attribute would imply that use of cloud computing resources for a workload, rather than the resources of the user entity, could be quite beneficial for the user entity).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of providing the private cloud for the resources of Jackson, based on the teaching of scoring the cloud resources of Devarakonda, based on the teaching of routing the client request based on the parsing the data of Ishihara, because doing so would provide safety of accessing resources in the cloud.
  
 	As per claim 11, Jackson in view of Devarakonda in view of Ishihara discloses the system of claim 9,  Ishihara discloses wherein the instructions cause the system to further perform: receiving a constraint for at least one of the cloud-computing resource or the computer workload (([0016] A client 40 issues a request 42 for a service to a load balancing application 12 (LB1). After receiving the request 42, the load balancing application 12 (LB1) reads the control block 32 to determine whether the event conditions specified in the control block 32 are satisfied. If the event conditions have been satisfied, the load balancing application 12 (LB1) writes a task to the input queue 44 of the connection brokering extension application 16 (Ext1)  ); and applying the constraint with respect to the cloud-computing resource to limit one or more operations of the cloud-computing resource when performing the computer workload using the cloud-computing resource ( par 0017  maintaining individual event queues 44, 48 for each load balancing application 12 and each connection brokering extension application 16 and by identifying each connection between a load balancing application 12 and a connection brokering extension application 16 in a control block 32 and a data block 34, multiple processors are allowed to work together to set up and process connections and to make load balancing decisions).  

 	As per claim 12, Jackson in view of Devarakonda in view of Ishihara discloses the system of claim 9, wherein the instructions cause the system to further perform: receiving, prior to the identifying of the cloud-computing resource, a request to perform the computer workload within the virtual private cloud, wherein the performing of the computer workload using the cloud-computing resource includes performing the computer workload using the cloud-computing resource deployed within the virtual private cloud (par 0039  [0040] 1. Fraction of the workload processed using virtual servers is two thirds or higher? [0041] 2. Fraction of the workload processed using virtual servers is one third or higher? [0042] 3. At most one virtualization technology is used per server architecture? [0043] 4. At most one generation of each virtualization technology is in use? [0044] 5. Less than two virtualization technologies and one generation per virtualization technology in use? [0045] 6. At most two generations of a single virtualization technology in use? [0046] 7. At least two thirds of the virtual servers have similar configurations and any differences are minor? [0047] 8. At least one third of the virtual servers have similar configurations and any differences are minor? [0048] 9. Over two thirds of the virtual servers deployed use latest generation virtualization technology available? [0049] 10. Over one third of the virtual servers deployed use latest generation virtualization technology available).   

As per claim 13, Jackson discloses a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform: 
determining, by a computing system, resources based on at least two selected from a group consisting of a business attribute, an operational attribute, and a technical attribute, wherein the group describes mission-critical requirements, legal obligation requirements, service level agreement (SLA) requirements, time of day availability requirements, and seasonality requirements ( par 0078  selecting, i.e. determining,  compute resources in one or more of the group of compute resource environments (506), and receiving workload associated with a request and communicating the workload to the selected resources in the one or more of the group of compute resources environments for processing (508). The selection of compute resources ensures that the processing complies with the service level agreement) ; 
identifying, by the computing system, a cloud-computing resource, out of a plurality of cloud-computing resources, based on the scoring logic, wherein the identifying a cloud- computing resource comprises ( par 0078 polling a group of separately administered compute environments to identify resource capabilities, each computing resource environment including a group of managed nodes for processing workload (502) (each compute resource environment may be registered or not with the broker), receiving a request for compute resources at the brokering service system, the request for compute resources being associate with a service level agreement (504), based on the identified resource capabilities across the group of compute resource environments ): 
mapping a management action to the cloud-computing resource ( par 0081The cloud then can receive a request for resources and select/provision/allocate resources based on the request (604). The cloud can include workload management software which can select, reserve, and/or provision necessary functionality or software within selected resources. In general with knowledge of the requirements from the broker, the cloud will prepare the appropriate resources for consumption by the workload. Next, the cloud receives workload and associated requirements for processing the workload, wherein the requirements are associated with the request and an SLA (606). Finally, the cloud processes the workload for the workload consumes resources in the cloud with the selected resources (608) ); 
transforming the one or more management instructions to management instructions compatible with the cloud-computing resource (par 0038 the broker 310 provides the most easy and efficient supply chain management between a user who desires compute resources for workload and the consumption of selected resources by that workload. Clouds may also have restrictions on the types of resources that are available, or the types of users (such as those with a certain security level) that can use resources within the respective environment); and
to an application programming interface (API) when the cloud-computing resource is associated with commercial cloud, or to a virtual machine manager when the cloud-computing resource is associated with the virtual private cloud ( par 0046 providing intelligent pre-staging of data, providing a virtual private cluster); 
deploying, by the computing system, the cloud-computing resource within a virtual private cloud ( par 0032 provide overflow computing services from a company's private cloud 212 into one or more public clouds 202, 204, 206 and 0034  Clouds 302, 304, 306 and 308 represent primarily public clouds which are available to process jobs according to the user needs but can also represent in some cases private clouds  );
defining, by the computing system, a security zone that includes the virtual private cloud, wherein the security zone is defined based on at least a physical location associated with usage of the virtual private cloud (par 0032 A private cloud can provide an entity managing the cloud enhanced data security, corporate governance and reliability. An illustration of a private cloud is shown in FIG. 2 as cloud 212 associated with the submitter and inaccessible to outside compute jobs. As noted above, one example of the use of cloud computing is the ability of a service to simply provide overflow computing services from a company's private cloud 212 into one or more public clouds 202, 204, 206 and 0034  Clouds 302, 304, 306 and 308 represent primarily public clouds which are available to process jobs according to the user needs but can also represent in some cases private clouds as well. For the purposes of the discussion in FIG. 3, the clouds illustrated are public clouds unless stated otherwise. However, the clouds shown can be a combination of public and private clouds); 
applying, by the computing system, a security policy to the security zone to cause one or more operations of the cloud-computing resource to be subject to the security policy when performing a computer workload using the cloud-computing resource ( par 0038  Clouds may also have restrictions on the types of resources that are available, or the types of users (such as those with a certain security level) that can use resources within the respective environment and 0059 the requestor 312 may be a government employee or unit with a high security requirement. In this case, with that information communicated to broker 310, the broker may only poll or only evaluate resources within the environment 306 and 308, which may be behind a government firewall, internal to the government or have a sufficiently secure system in order to process the workload. The particular available workload compute resources from the resource environments is narrowed or only available for selection based on the authorization associated with the submitter 312 of that request); and  
performing, by the computing system, the computer workload using the cloud-computing resource based on the security policy (0053  if a particularly large job were to take 24 hours to process, broker 310 can continue to migrate the processing of the workload to new compute environments throughout the world during the 24 hour period to ensure that it is always processed at night. Any type of threshold associated with the processing of the workload can apply. For example, if a particular workload requires a high-level of reliability of the resources, and if the workload is currently being processed in cloud 304 but a threshold becomes met which involves the reliability of the availability or the continued availability of resources in cloud 304 drops below a particular threshold, then the broker 310 can manage the migration of those resources to cloud 306 which maintains a high-reliability report and expectation).  

Jackson does not explicitly disclose scoring logic for cloud resource, and translating the management action into one or more management instructions for the cloud-computing resource; parsing the one or more management instructions; routing the transformed management instructions,
 However, Devarakonda discloses scoring logic for cloud resource (par 0026 a low rating or score for this attribute would imply that use of cloud computing resources for a workload, rather than the resources of the user entity, could be quite beneficial for the user entity).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of providing the private cloud for the resources of Jackson, based on the teaching of scoring the cloud resources of Devarakonda, because doing so would provide safety of accessing resources in the cloud.
The combination fails to disclose translating the management action into one or more management instructions for the cloud-computing resource; parsing the one or more management instructions; routing the transformed management instructions.

However, Ishihara discloses translating the management action into one or more management instructions for the cloud-computing resource (par 0021 The decision of the translation application 114 is written to the shared database 18 and the translation application 114 sends an action request to the load balancing application 112. The load balancing application 112 follows the action and sends the client's request to the appropriate server and may wait for an acknowledging response or confirmation from the server. If the response from the server indicates there was an error in processing the client's request, the load balancing application 112 may, for example, send an error message to the client or re-send the client's request to a different server ); parsing the one or more management instructions (par 0021  the translation application 114 performs content-based processing of the data by accessing the data in the shared database 118, parsing it and determining if more data 20 is required for the translation application 114 to make a decision.); routing the transformed management instructions (par 0021 whether to abort the client request or select a server to which to route the client's request. The decision of the translation application 114 is written to the shared database 18 and the translation application 114 sends an action request to the load balancing application 112).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of providing the private cloud for the resources of Jackson, based on the teaching of scoring the cloud resources of Devarakonda, based on the teaching of routing the client request based on the parsing the data of Ishihara, because doing so would provide safety of accessing resources in the cloud.

 	As per claim 14, Jackson in view Devarakonda in view of Ishihara discloses the non-transitory computer-readable storage medium of claim 13, Devarakonda discloses wherein the instructions cause the computing system to further perform: receiving, prior to the determining of the scoring logic, the group consisting of the business attribute, the operational attribute, and the technical attribute, wherein the group provides information associated with the computer workload( par 0026 a low rating or score for this attribute would imply that use of cloud computing resources for a workload, rather than the resources of the user entity, could be quite beneficial for the user entity).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of providing the private cloud for the resources of Jackson, based on the teaching of scoring the cloud resources of Devarakonda, based on the teaching of routing the client request based on the parsing the data of Ishihara, because doing so would provide safety of accessing resources in the cloud.

 	As per claim 15, Jackson in view Devarakonda in view of Ishihara discloses the non-transitory computer-readable storage medium of claim 13, Ishihara discloses  wherein the instructions cause the computing system to further perform: receiving a constraint for at least one of the cloud-computing resource or the computer workload (([0016] A client 40 issues a request 42 for a service to a load balancing application 12 (LB1). After receiving the request 42, the load balancing application 12 (LB1) reads the control block 32 to determine whether the event conditions specified in the control block 32 are satisfied. If the event conditions have been satisfied, the load balancing application 12 (LB1) writes a task to the input queue 44 of the connection brokering extension application 16 (Ext1)  ); and applying the constraint with respect to the cloud-computing resource to limit one or more operations of the cloud-computing resource when performing the computer workload using the cloud-computing resource (par 0017  maintaining individual event queues 44, 48 for each load balancing application 12 and each connection brokering extension application 16 and by identifying each connection between a load balancing application 12 and a connection brokering extension application 16 in a control block 32 and a data block 34, multiple processors are allowed to work together to set up and process connections and to make load balancing decisions).  

 	As per claim 16, Jackson in view Devarakonda in view of Ishihara discloses the non-transitory computer-readable storage medium of claim 13, wherein the instructions cause the computing system to further perform: receiving, prior to the identifying of the cloud-computing resource, a request to perform the computer workload within the virtual private cloud, wherein the performing of the computer workload using the cloud-computing resource includes performing the computer workload using the cloud-computing resource deployed within the virtual private cloud ( (par 0039  [0040] 1. Fraction of the workload processed using virtual servers is two thirds or higher? [0041] 2. Fraction of the workload processed using virtual servers is one third or higher? [0042] 3. At most one virtualization technology is used per server architecture? [0043] 4. At most one generation of each virtualization technology is in use? [0044] 5. Less than two virtualization technologies and one generation per virtualization technology in use? [0045] 6. At most two generations of a single virtualization technology in use? [0046] 7. At least two thirds of the virtual servers have similar configurations and any differences are minor? [0047] 8. At least one third of the virtual servers have similar configurations and any differences are minor? [0048] 9. Over two thirds of the virtual servers deployed use latest generation virtualization technology available? [0049] 10. Over one third of the virtual servers deployed use latest generation virtualization technology available).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496